Citation Nr: 1020426	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-03 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) North Florida/South 
Georgia 
VA Medical Center


THE ISSUE

Entitlement to payment or reimbursement for medical care 
provided by Florida Hospital on November 10, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1956 to April 
1960.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision by the North 
Florida/South Georgia VA Medical Center (VA Medical Center).

The appeal is REMANDED to the VA Medical Center via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The claimant and his representative assert that VA should 
provide reimbursement for the cost of the emergency medical 
care he received at Florida Hospital on November 10, 2007.  
In this regard, the Veteran noted that: the VA facility was 
too far to travel to given his emergent condition; someone at 
the VA Medical Center told him that VA would pay his medical 
bills for emergency treatment; he cannot afford to pay the 
outstanding balance. 

While the Board regrets the additional delay caused by 
remanding this appeal, we nonetheless find that a remand is 
required when, as in this case, the record is incomplete.  
Specifically, a review of the record on appeal does not 
reveal a copy of the writing from the Veteran which acted as 
his claim for payment or reimbursement of these medical 
expenses.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent records, VA 
is on notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them). 

As to prior authorization (i.e., someone at the VA Medical 
Center told the Veteran that VA would pay his bills if his 
treatment was for an emergency), the Board finds that a 
remand is also required to search the phone logs of the VA 
Medical Center to see if it contains documentation of any 
phone call with the claimant, either before his November 10, 
2007, treatment at Florida or within 72 hours after his 
treatment, and whether this log records what was or what was 
not told the claimant about VA paying for his treatment.  See 
38 C.F.R. §§ 17.52, 17.53, 17.54 (2009).

As to reimbursement of the medical expenses under 38 U.S.C.A. 
§ 1728 (West 2002); 38 C.F.R. § 17.120 (2009), the Board also 
finds that a remand is required for the agency of original 
jurisdiction to make a finding as to whether the treatment 
was for a service connected disability or a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; 
whether the Veteran had a total disability permanent in 
nature resulting from a service-connected disability; and/or 
whether the claimant was a participant in a vocational 
rehabilitation program at the time of the treatment.  

If the above findings are favorable to the Veteran, the Board 
also finds that a remand is required to obtain a copy of the 
Veteran's November 10, 2007, treatment records from Florida 
Hospital and to thereafter obtain a medical opinion as to 
whether the care that the Veteran received at Florida 
Hospital was rendered in a medical emergency as defined by 
38 U.S.C.A. § 1728 (i.e., it was of such nature that delay 
would have been hazardous to life or health).  The agency of 
original jurisdiction should also consider whether the VA 
Medical Center was feasibly available and whether an attempt 
to obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable.  
See 38 C.F.R. § 17.120.

As to reimbursement of the medical expenses under the 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1003 (2009) 
(the Millennium Health Care and Benefits Act), the Board also 
finds that a remand is required because the current record 
does not include a copy of the Veteran's medical bills for 
Florida Hospital or documentation showing how much, if any, 
of these bills has been paid and who made these payments 
(e.g. Medicare).  A remand is also required for the agency of 
original jurisdiction to thereafter make a finding as to, 
among other things, whether the Veteran had coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for this treatment. 

If the above findings are favorable to the Veteran, the Board 
also finds that a remand is required to obtain a medical 
opinion as to whether the care that the Veteran received at 
Florida Hospital was rendered in a medical emergency as 
defined by the Millennium Health Care and Benefits Act (i.e., 
the treatment was for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health).  The agency of original 
jurisdiction should also consider whether an attempt to use 
the VA Medical Center before hand would not have been 
considered reasonable by a prudent layperson.  See 38 C.F.R. 
§ 17.1002.  

As to the Veterans Millennium Health Care and Benefits Act, 
the Board also notes that the law changed during the pendency 
of the appeal.  See VETERANS' MENTAL HEALTH AND OTHER CARE 
IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 
122 Stat 4110.  Therefore, a remand is also required to 
provide the claimant with notice of this change.  38 C.F.R. 
§ 19.31 (2009). 

Accordingly, the appeal is REMANDED to the AMC/VA Medical 
Center for the following actions:

1.  The AMC/VA Medical Center should 
provide the Veteran with updated 
38 U.S.C.A. § 5103(a) (West 2002) notice 
of the recent changes to the Millennium 
Health Care and Benefits Act.

2.  The AMC/VA Medical Center should 
obtain and associate with the record 
complete copies of the writing from the 
Veteran which acted as his claim for 
payment or reimbursement of these medical 
expenses and a copy of the December 27, 
2007, decision in which the VA Medical 
Center denied the Veteran's claim.  If 
the records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claim's file and the 
Veteran notified in writing.  Because 
these are Federal records, if they cannot 
be secured a written unavailability 
memorandum must be prepared and added to 
the claim's folder.

3.  The AMC/VA Medical Center should 
obtain and associate with the record the 
Veteran's November 10, 2007, treatment 
records from Florida Hospital and a copy 
of his medical bills for this treatment 
with annotations showing how much, if 
any, has been paid and who made these 
payments.  If the records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file and the Veteran notified in 
writing.  

4.  As to claim that the Veteran received 
prior authorization under 38 U.S.C.A. 
§§ 1703, 1710; 38 C.F.R. §§ 17.52, 17.53, 
17.54, the AMC/VA Medical Center should 
undertake a search of the phone logs of 
the VA Medical Center to see if it 
contains documentation of any phone call 
with the claimant, either before his 
November 10, 2007, treatment at Florida 
Hospital or with 72 hours after his 
treatment, and whether this log records 
what was or what was not told the 
claimant about VA paying for his 
treatment.  All information found in 
these logs should be associated with the 
claim's file.  If the records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim's file and the Veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured a 
written unavailability memorandum must be 
prepared and added to the claim's folder.

5.  As to the claim for reimbursement of 
unauthorized medical expenses under the 
provisions of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120, the AMC/VA Medical 
Center should make a finding as to 
whether the Veteran met any one of the 
following criteria:  
i. the care was rendered for a 
service-connected disability; 
ii. the care was rendered for a non-
service-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability; 
iii. the Veteran has a total 
disability permanent in nature 
resulting from a service-connected 
disability, and/or 
iv. the claimant was a participant 
in a vocational rehabilitation 
program at the time the care was 
rendered.  

If the Veteran met ANY of the above 
criteria, the AMC/VA Medical Center 
should forward the claim's file to an 
appropriate VA healthcare provider to 
obtain answers to the following questions 
after a review of the record on appeal:

(a)	 Is it more likely than not 
that the medical treatment provided 
the Veteran on November 10, 2007, 
was rendered in a medical emergency 
of such nature that delay would have 
been hazardous to life or health?

(b)	 Is it more likely than not 
that on November 10, 2007, a VA or 
other Federal facilities were not 
feasibly available and an attempt to 
use them beforehand or obtain prior 
VA authorization for the services 
required would not have been 
reasonable, sound, wise, or 
practicable, or treatment had been 
or would have been refused? 

6.  As to claim for reimbursement of the 
medical expenses under the provisions of 
The Veterans Millennium Health Care and 
Benefits Act, the AMC/VA Medical Center 
should make a finding as to each of the 
following: 
i. at the time of the treatment did 
the Veteran have coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, 
for that treatment; 
ii. does the Veteran remains 
financially liable for the 
treatment; 
iii. has the claimant exhausted 
without success all claims and 
remedies reasonably available to him 
or the provider against any third 
party for payment of the treatment; 
iv. was the Veteran enrolled in the 
VA health care system within the 24-
month period preceding the 
furnishing of the treatment; and 
v. was the emergency services 
provided in a hospital emergency 
department or a similar facility 
held out as providing emergency care 
to the public; 

If the Veteran meets ALL of the above 
criteria, the AMC/VA Medical Center 
should forward the claim's file to an 
appropriate VA healthcare provider to 
obtain answers to the following questions 
after a review of the record on appeal:

(a)	Is it more likely than not that 
the medical treatment provided 
the Veteran on November 10, 2007, 
was for a condition of such a 
nature that a prudent layperson 
would have reasonably expected 
that delay in seeking immediate 
medical attention would have been 
hazardous to life or health?

(b)	Is it more likely than not that 
on November 10, 2007, a VA or 
other Federal facility/provider 
was not feasibly available and an 
attempt to use them before hand 
would not have been considered 
reasonable by a prudent 
layperson?

7.  Thereafter, the AMC/VA Medical Center 
should readjudicate the claim.  Such 
readjudication should take into account 
whether the Veteran had prior 
authorization for the hospitalization 
under 38 C.F.R. §§ 17.52, 17.53, 17.54 as 
well as entitlement to reimbursement of 
unauthorized medical expenses under 
38 U.S.C.A. § 1728 and the Millennium 
Health Care and Benefits Act (see 38 
U.S.C.A. § 1725). 

8.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal including 
notice of the recent changes to the 
Millennium Health Care and Benefits Act.  
A reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

